Citation Nr: 0324515	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  98-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
November 1989.    

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  In a June 2000 rating action, 
the veteran was determined to be incompetent for VA purposes.  
His spouse was appointed his custodian.  

In May 2002, the veteran testified before a Decision Review 
Officer at the VARO.  In September 2002, the veteran 
testified before the undersigned Veterans Law Judge sitting 
at the VARO.  Both transcripts are of record.  

The veteran was service connected for residuals of low back 
pain, status post spondolytic changes with an evaluation of 
20 percent effective from November 1989, and an evaluation of 
60 percent effective from June 2001.  He was also service 
connected for residual neck pain, status post spondolytic 
changes, with an evaluation of 10 percent effective from 
November 1989, and evaluation of 30 percent effective from 
June 2001.  In July 2001, the veteran's custodian filed a 
notice of disagreement.  In a November 2001 Report of Contact 
(VA Form 119), the veteran's custodian is reported to have 
withdrawn her NOD as to the back and neck issues.  It is 
noted, "[The custodian] stated that [the veteran] does not 
wish to appeal the evaluation of [service connected] back or 
neck disability."  Since the Report of Contact, the 
custodian has not raised the issues concerning the initial 
evaluations for the veteran's back or neck disabilities.  

Thus, the custodian contacted the RO via the telephone and 
requested that the issues on appeal pertaining to the back 
and neck be withdrawn.  This contact was reduced to writing 
in the VA Form 119.  As the custodian's oral statements were 
reduced to writing, the Board finds that the writing 
requirement for withdrawal has been satisfied.  See Tomlin v. 
Brown, 5 Vet. App. 355, 357 (1993).  

In a June 2002 rating decision, the RO granted service 
connection for headaches, awarding a 30 percent rating.  The 
veteran's custodian filed an NOD appealing the initial 
evaluation and the effective date of the award.  In a written 
statement dated in August 2002, the custodian withdrew her 
NOD as to the initial evaluation.  Thus, the issue of a 
rating in excess of 30 percent for headaches is no longer in 
appellate status.  

The Board interprets the veteran's contentions in a July 2001 
VA Form 9 (Appeal to Board of Veterans' Appeals) as an 
informal claim for service connection for a traumatic head 
injury.  This issue is referred to the RO.  

The issues with respect to whether there was clear and 
unmistakable error in an October 1998 Board decision, 
entitlement to an increased rating for an anxiety disorder, 
and entitlement to an earlier effective date for a total 
disability rating based on individual unemployability, will 
be addressed in separate issued decisions.  


REMAND

The veteran's service medical records reflect that in May 
1989, he was evaluated for a rash on his hands and foot.  The 
veteran was noted to have contact dermatitis on his hands as 
a result of handling acids and cleaning fluids associated 
with his work.  With respect to his foot, the clinic note 
appears to reflect an apparent finding of dermatitis of the 
right medial lower tibia, but otherwise is illegible.  

Testimony from the veteran reflects that he reportedly 
developed a skin rash during service on his hands and on his 
left leg.  The rash eventually appeared on his right leg and 
foot.  

During the veteran's May 2002 VA skin examination, the 
examiner, while noting various service medical records 
pertaining to treatment for rashes of the back, stomach, and 
face, did not comment on the May 1989 clinic note.  The 
veteran was diagnosed as having chronic eczematous 
dermatitis, left leg and right ankle.  The examiner 
indicated, "[The veteran's] service medical records do not 
reveal any eczematous rash of the legs that he was treated."  
The examiner found the diagnosed eczematous rash of the left 
leg and right ankle not related to service.  She suggested 
that the veteran undergo a dermatology evaluation through the 
VA primary care clinic.  

Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one.  Furthermore, the statutory duty includes 
providing an additional VA examination by a specialist when 
recommended.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, 
the Board finds that an additional medical examination is 
required prior to appellate review.  

Additionally, the veteran contends that he was treated for a 
skin rash at the VA Medical Center in Sacramento beginning in 
1991.  Medical records associated with that particular 
facility have been requested only from 1993.  Therefore, an 
additional attempt should be made to obtain any records prior 
to 1993.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In a letter dated January 14, 2003, the Board informed the 
veteran of the VCAA and the evidence needed to substantiate 
his claim for service connection for a skin disorder and what 
evidence he was responsible for obtaining.  However, the 
United States Court of Appeals for the Federal Circuit has 
determined that such notice was inadequate because it limited 
the time period for submitting necessary evidence to 30 days 
rather than the statutorily mandated one year.  Disabled 
American Veteran's v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).

As noted above, the veteran's custodian noted her 
disagreement with the effective date assigned for the award 
of 30 percent for headaches.  The RO has not provided the 
veteran or his custodian with a statement of the case on the 
effective date issue and the issue, unlike the increased 
rating claim for headaches, has not been withdrawn from 
appellate status by the veteran's custodian.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the RO to issue a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

As such the veteran's claims are REMANDED to the RO for the 
following action

1.  The RO should inform the veteran that 
he has one year from January 14, 2003, to 
respond to the Board's VCAA letter.  

2.  The RO should provide the veteran 
with a statement of the case addressing 
the issue of entitlement to an effective 
date earlier than June 12, 2001, for a 30 
percent rating for headaches.  This issue 
should be returned to the Board for 
further consideration only if the veteran 
perfects a timely appeal.  

3.  The RO should take the appropriate 
steps to secure copies of any medical 
records associated with the veteran's 
treatment at the VAMC Sacramento from 
1991 to 1993.  If, after making 
reasonable efforts to obtain any records 
the RO is unable to secure same, the RO 
should notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

4.  Then, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
dermatological examination to determine 
the extent and etiology of his skin 
disorder.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed skin 
disorder originated during service, and 
is otherwise etiologically related to 
service.  The supporting rationale for 
the opinion must also be provided.  Send 
the claims folder to the examiner for 
review.  The examination report is to 
reflect that a review of the claims 
folder was made.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought continues to be denied the 
RO should issue a new supplemental 
statement of the case considering all 
evidence received since the most recent  
supplemental statement of the case.  
Then, if otherwise in order, the case 
should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


